Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 1 of 16 Page ID #:365




              EXHIBIT AF
    Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 2 of 16 Page ID #:366



00:02
this short video provides a high level
00:04
overview of the rapatha pushtronix
00:06
system
00:06
on body infuser with pre‐filled
00:08
cartridge it is not intended for use as
00:10
an instructional video
00:12
prior to using the pushtronic system
00:14
read the entire patient instructions for
00:15
use which are provided in the product
00:17
box
00:18
a copy of the full instructions for use
00:20
can be found at repatha.com or within
00:23
the product box
00:24
before we begin you should not use
00:26
repatha pushtronix unless your
00:28
healthcare provider has shown you how
00:30
children 13 to 17 should only use
00:33
pushtronics under adult supervision
00:36
after referring to the instructions for
00:37
use if you're still not sure how to use
00:40
pushtronics
00:40
contact your doctor or call repatha
00:43
ready at
00:44
one eight four four repatha you've been
00:47
prescribed repatha to help
    Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 3 of 16 Page ID #:367



00:48
lower ldl bad cholesterol more than was
00:51
possible with statins alone
00:53
using repatha pushtronix to take your
00:55
once monthly dose of propantha can help
00:57
you lower your high cholesterol levels
01:00
take repatha as prescribed by your
01:02
doctor okay
01:03
let's get started first we will briefly
01:05
review the steps needed to take your
01:07
monthly dose of repatha
01:09
preparing for the procedure getting
01:10
yourself ready for the injection
01:12
the injection itself and what to do when
01:15
it's finished
01:16
for complete administration and storage
01:18
information please see the instructions
01:20
for use
01:21
available on the website or in the
01:23
repatha packaging
01:25
it's important to store rapatha the
01:27
right way that means keeping it
01:29
refrigerated in its original box
01:31
don't freeze or shake it don't store in
01:33
extreme heat or cold
01:34
once removed from the refrigerator
    Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 4 of 16 Page ID #:368



01:36
repatha can be kept in the original box
01:38
at room temperature
01:39
for up to 30 days keep it in the carton
01:41
until you're ready to use
01:43
remember to keep repatha out of the
01:45
reach of a child like you would with any
01:47
medicine
01:47
to prepare for administration take the
01:49
carton containing repatham out of the
01:51
refrigerator
01:53
check the carton for damage and the
01:55
expiration date on the back
01:56
if it is damaged or the date has passed
01:58
use a new on‐body infuser
02:00
and pre‐filled cartridge if the package
02:03
is intact
02:04
and unexpired let it come to room
02:06
temperature for at least 45 minutes
02:08
before injection
02:09
you could take it out of the
02:10
refrigerator the night before and take
02:12
repatha the next morning
02:13
in fact you can keep or pat the push
02:15
tronics out of the refrigerator for up
02:17
to 30 days if you leave it in the carton
    Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 5 of 16 Page ID #:369



02:19
until you are ready to use do not try to
02:22
warm pushtronics using hot water or a
02:24
microwave
02:25
and keep it out of direct sunlight
02:27
[Music]
02:28
after at least 45 minutes and rapatha
02:31
has come to room temperature
02:32
open the carton and review the
02:34
instructions for use
02:37
[Music]
02:40
then peel away the white paper cover
02:42
next
02:43
remove the plastic cover from the clear
02:45
tray leave the on body infuser and
02:47
pre‐filled cartridge in the clear tray
02:49
until you are ready to inject do not
02:51
press down on the lid
02:52
as it might close the door permanently
02:54
be careful not to touch the start button
02:56
until the on‐body infuser is securely
02:58
attached and you are ready to inject
03:01
once gathered the supplies you'll need
03:03
to use should be placed on a clean
03:05
well‐lit work surface along with the
03:07
on‐body infuser
    Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 6 of 16 Page ID #:370



03:08
and pre‐filled cartridge next you should
03:11
wash your hands well with soap and water
03:13
choose a skin surface that is firm and
03:15
flat like the outside of your upper arm
03:18
your stomach area away from your navel
03:20
or your thigh
03:21
if you choose the upper arm someone else
03:23
will need to help you
03:24
select a place that is less likely to
03:26
have body hair
03:27
you can trim the hair if needed where
03:29
you will adhere the path of push tronics
03:31
to your skin
03:32
be careful not to inject into areas
03:34
where the skin is tender
03:35
bruised red or hard avoid injecting into
03:38
areas with wrinkles
03:39
skin folds scars stretch marks moles and
03:42
excessive hair
03:43
if you want to use the same area on your
03:45
body for the injections make sure to
03:47
vary the location of the injection
03:49
clean the site with an alcohol wipe and
03:51
let it dry
03:52
don't touch this area again before
    Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 7 of 16 Page ID #:371



03:54
you're ready to apply the on body
03:56
infuser
03:57
you can now get repatha pushtronix ready
03:59
by swinging the cartridge door to the
04:01
right to open it
04:02
be careful not to close the cartridge
04:03
door or hit the blue start button
04:06
if you accidentally close the cartridge
04:08
door press on the left side of the door
04:09
to release the door latch
04:11
[Music]
04:12
inspect and clean the bottom of the
04:14
dosing cartridge the medicine in the
04:16
cartridge should be clear and colorless
04:18
to slightly yellow
04:19
it should not be used if it is cloudy or
04:21
discolored or it contains flakes or
04:23
particles
04:24
if any part of the cartridge appears
04:25
cracked broken has pieces missing
04:28
or is not securely attached use a new
04:30
repatha pushtronix
04:32
hold the cartridge with one hand and
04:33
clean the bottom using an alcohol wipe
04:35
do not remove or rotate the cartridge
    Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 8 of 16 Page ID #:372



04:37
top or bottom
04:38
do not touch the bottom of the cartridge
04:40
after cleaning do not insert the
04:42
cartridge more than five minutes before
04:43
injection
04:44
when you've finished cleaning load the
04:46
cartridge bottom first into the on‐body
04:48
infuser
04:49
firmly push the cartridge straight down
04:51
until it's secure
04:52
in the device once the cartridge is
04:54
secure close the door by swinging it to
04:56
the left
04:57
and squeeze firmly until it snaps into
04:59
place there should be no gap between the
05:01
door
05:01
and the body of the device it's
05:03
important to now move to the next step
05:05
without delay
05:07
make sure that you give your injection
05:08
within five minutes after loading the
05:10
cartridge so you don't dry out the
05:11
medicine
05:12
it's now time to attach repatha
05:14
pushtronix for the injection
    Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 9 of 16 Page ID #:373



05:16
turn repatha push tronics over and
05:18
remove both green
05:19
pull tabs this will expose the adhesive
05:21
and turn the loaded pushtronics on
05:24
you will hear beeping and see a flashing
05:26
blue status light
05:27
that lets you know it's ready to place
05:29
on your skin here is some important
05:31
information to take note of once you
05:32
have removed the green pull tabs and
05:34
adhesive backing
05:35
avoid touching the skin adhesive with
05:37
your fingers because it's very sticky
05:39
do not touch the start button until you
05:41
have placed the loaded pushtronics on
05:42
your skin
05:43
keep the needle cover area clean if the
05:46
red status light flashes for more than
05:48
five seconds
05:48
do not place the loaded pushtronics on
05:50
your body do not insert the cartridge
05:53
more than five minutes before injection
05:55
this can dry out the medicine do not
05:57
pull the skin adhesive backing off of
05:59
the on body infuser or
   Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 10 of 16 Page ID #:374



06:00
fold it over onto itself choose your
06:04
repatha pustronics injection site
06:06
for this video we have chosen the
06:07
stomach place repat the pushtronics on
06:10
your stomach
06:11
stretch the skin to make sure it lays
06:12
flat on your body so that the adhesive
06:14
is completely attached
06:16
secure the adhesive around the edges
06:18
using your finger
06:19
once it's placed onto your skin do not
06:21
reposition the loaded push tronics
06:24
you will see a blue light now you're
06:26
ready to begin your injection of repatha
06:29
firmly press and release the start
06:31
button the flashing green light and a
06:33
click
06:34
is your signal that the injection has
06:35
started you will hear a gentle pumping
06:37
sound that reassures you where path of
06:39
pushtronics is working
06:41
you may also feel a small pinch the
06:43
process takes about nine minutes
06:45
and during this time you can move and
06:47
engage in moderate physical activities
   Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 11 of 16 Page ID #:375



06:49
such as walking reaching or bending
07:03
when the device beeps several times and
07:06
the status light turns from blinking to
07:08
solid green
07:09
you'll know it's done check to see that
07:12
the medicine window is free of repatha
07:14
and the used plunger completely fills
07:16
the medicine window
07:17
the green solid light is now off letting
07:19
you know all of the medicine has been
07:21
injected
07:22
when finished grab the edge of the
07:24
adhesive to carefully peel the on‐body
07:26
infuser
07:27
off of your skin the used repath of
07:29
pustronics will also beep
07:31
when removed from your skin
07:34
don't worry if you see a few drops of
07:35
fluid on your skin after you remove the
07:38
used repatha pushtronics
07:39
this is perfectly normal do not remove
07:42
the used cartridge from the on body
07:43
infuser
07:44
always put the entire used repatha
07:46
pushtronix into a puncture resistant
   Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 12 of 16 Page ID #:376



07:48
container
07:49
right after you finish you never want to
07:51
put the used repatha pushtronix into the
07:53
trash or recycling bin
07:54
and you should never try to reuse
07:56
repatha pushtronics
07:58
please refer to the instructions for use
07:59
for full disposal information
08:01
once you've properly disposed of your
08:03
on‐body infuser check your injection
08:05
site
08:05
if you have a little bleeding press a
08:07
cotton balm or gauze pad on the
08:09
injection site
08:10
just be careful not to rub it you can
08:11
put a bandage on it if needed
08:13
if the loaded pushtronic status light
08:15
continuously flashes red and you hear
08:17
beeps
08:17
stop using the loaded pushtronics if
08:19
your path the pushtronics is attached to
08:21
your body
08:22
carefully remove it call one eight four
08:24
four rapaphtha
08:27
1‐844‐737‐2842 or
   Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 13 of 16 Page ID #:377



08:29
visit repatha.com one last thing to keep
08:31
in mind
08:32
if you need fda‐cleared disposal
08:34
containers you can get them from your
08:36
local pharmacy
08:37
puncture resistant disposal containers
08:39
with mailback service are also available
08:41
from repath already just call 1844
08:44
repatha wherever you get your puncture
08:46
resistant disposal containers be sure to
08:48
keep them
08:48
out of children's reach it's also
08:50
important to get rid of your full
08:51
disposal container the right way
08:53
local and state laws may require you to
08:55
follow certain rules
08:57
for more information about proper needle
08:58
disposal in your area
09:00
contact your local health department or
09:02
your local trash removal service
09:04
you can also check out the fda's website
09:06
listed on screen
09:08
you're all done remember before using
09:11
repatha pushtronix and if you have any
09:13
questions about injecting
   Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 14 of 16 Page ID #:378



09:15
read the instructions for use you can
09:16
also contact your doctor
09:18
nurse pharmacist or call the nurses at
09:20
repatha rapathareti at 1844
09:23
repatha what is repatha
09:28
repatha is an injectable prescription
09:30
medicine used
09:31
in adults with cardiovascular disease to
09:33
reduce the risk of heart attack
09:35
stroke and certain types of heart
09:37
surgery along with diet alone or
09:39
together with other cholesterol lowering
09:41
medicines in adults
09:42
with high blood cholesterol levels
09:44
called primary hyperlipidemia
09:47
including a type of high cholesterol
09:49
called heterozygous familial
09:51
hypercholesterolemia
09:53
to reduce low density lipoprotein ldl
09:56
or bad cholesterol important safety
09:59
information
10:01
do not use repatha if you are allergic
10:03
to evolocumab
10:04
or to any of the ingredients in repatha
10:07
before you start using repatha
   Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 15 of 16 Page ID #:379



10:09
tell your healthcare provider about all
10:10
your medical conditions
10:12
including if you are allergic to rubber
10:14
or latex
10:15
are pregnant or plan to become pregnant
10:17
or are breastfeeding or plan to
10:19
breastfeed
10:20
the single‐use push‐tronic system on
10:23
body infuser with pre‐filled cartridge
10:25
is not made with natural rubber latex
10:28
tell your healthcare provider or
10:30
pharmacist about any prescription and
10:32
over‐the‐counter medicines
10:33
vitamins or herbal supplements you take
10:36
what are the possible side effects of
10:38
repatha repatha can cause serious side
10:41
effects including
10:42
serious allergic reactions stop taking
10:45
repatha and call your health care
10:46
provider or seek emergency help
10:48
right away if you have any of these
10:50
symptoms trouble breathing or swallowing
10:53
raised bumps hives rash or itching
10:56
swelling of the face lips tongue throat
10:59
or arms
   Case 2:21-cv-01816 Document 1-32 Filed 02/26/21 Page 16 of 16 Page ID #:380



11:00
the most common side effects of repatha
11:02
include
11:03
runny nose sore throat symptoms of the
11:06
common cold
11:07
flu or flu‐like symptoms back pain high
11:10
blood sugar levels
11:12
diabetes and redness pain or bruising at
11:15
the injection site
11:16
tell your health care provider if you
11:18
have any side effect that bothers you
11:20
or that does not go away these are not
11:22
all the possible side effects of repatha
11:25
ask your health care provider or
11:26
pharmacist for more information
11:28
call your health care provider for
11:30
medical advice about side effects
11:32
you are encouraged to report negative
11:34
side effects of prescription drugs to
11:36
the fda
11:37
visit www.fda.gov
11:41
medwatch or call 1‐800‐fda1088
11:46
please see full prescribing information
12:05
you
